Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE THIRD QUARTER OF 2016 Third Quarter Highlights: • Net loss was $339 million, or $1.12 per common share, compared with a net loss of $279 million, or $0.98 per common share, in the prior-year quarter • Adjusted net loss was $340 million, or $1.12 per common share, compared to an adjusted net loss of $291 million, or $1.03 per common share, in the third quarter of last year • Reduced E&P capital and exploratory expenditures by 49 percent to $435 million from $849 million in the prior-year quarter • Oil and gas production was 314,000barrels of oil equivalent per day (boepd); Bakken net production was 107,000 boepd • Successful Liza-3 well in the Stabroek block, offshore Guyana (Hess 30 percent), confirms world class oil discovery; estimated recoverable resources for Liza now expected to be at the upper end of the previously announced range of 800 million to 1.4 billion barrels of oil equivalent • Issued $1 billionof 4.30% notes due in2027and$500 millionof 5.80% notes due in2047; proceeds to be used primarily to purchase or redeem higher-coupon bonds and near-term maturities ($750 million of proceeds used through September 30, 2016) • Cash and cash equivalents were $3.5 billion at September 30, 2016 ($625 million committed for debt retirement in October) NEW YORK, October 26, 2016 — Hess Corporation (NYSE: HES) today reported a net loss of $339million, or $1.12 per common share, in the third quarter of 2016 compared with a net loss of $279 million, or $0.98 per common share, in the third quarter of 2015.On an adjusted basis, the Corporation reported a net loss of $340 million, or $1.12 per common share, in the third quarter of 2016 compared with an adjusted net loss of $291 million, or $1.03 per common share, in the prior- 1 year quarter.Third quarter 2016 after-tax results reflect lower production and realized selling prices compared with the third quarter of 2015, as well as lower operating costs and depreciation, depletion and amortization expenses. “Our company continues to take steps to maintain a strong balance sheet and materially reduce our spending,” Chief Executive Officer John Hess said. “We also are investing in growth projects including the world-class Liza oil discovery in Guyana that we believe will create significant value for our shareholders.Based on the positive results of the Liza-3 well, we now expect Liza to be at the upper end of the previously announced estimated recoverable resources range of 800 million to 1.4 billion barrels of oil equivalent.” After-tax income (loss) by major operating activity was as follows: Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ ) $ ) $ ) Bakken Midstream 13 16 38 75 Corporate, Interest and Other ) Net income (loss) from continuing operations ) Discontinued operations — ) — ) Net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Adjusted Net Income (Loss) Attributable to Hess Corporation (b) Exploration and Production $ ) $ ) $ ) $ ) Bakken Midstream 13 16 38 75 Corporate, Interest and Other ) Adjusted net income (loss) from continuing operations ) Discontinued operations — Adjusted net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Adjusted net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Weighted average number of shares (diluted) (a) Calculated as net income (loss) attributable to Hess Corporation or, as applicable, adjusted net income (loss) attributable to Hess Corporation, less preferred stock dividends, divided by weighted average number of diluted shares. (b) Adjusted net income (loss) attributable to Hess Corporation excludes items affecting comparability summarized on page 5.A reconciliation of net income (loss) attributable to Hess Corporation to adjusted net income (loss) attributable to Hess Corporation is provided on page 6. 2 Exploration and Production: The Exploration and Production net loss in the third quarter of 2016 was $234 million compared to a net loss of $188 million in the prior-year quarter.On an adjusted basis, the third quarter 2016 adjusted net loss was $285 million compared to $221 million in the prior-year quarter.
